Appeal from a judgment, entered after trial, dismissing the complaint in an action by taxpayers for a judgment (1) declaring that the sale of a parcel of real property by the respondent city to the respondent Vioe Realty Corp, is void and unlawful, (2) declaring that the city may not sell the parcel except in the manner provided for in paragraph b of subdivision, 2 of section 23 of the General City Law and in section 37 of the Second Class Cities Law, and (3) enjoining the completion of the sale. Judgment unanimously affirmed, with one bill of costs. No opinion. Present — Wenzel, Acting P. J., Ughetta, Hallinan and Kleinfeld, JJ.; Murphy, J., deceased. [15 Mise 2d 875.]